DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a receiver which receives a signal” in claims 1 and 2. The limitation lacks sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (WO Pub No. WO2016039001) in the view of Okawa (JP Pub No. 2007125355), Takeuchi (US Pub No. US20180000330), and Nahm (US Pub No. US20100061604).

Regarding claim 1, Ichiro teaches an imaging device comprising (Figure 1): an excitation light source which emits an excitation light at a first wavelength for exciting a fluorescent dy
 a fluorescent light source which emits light at the second wavelength (fig 2, element 24, page 2; The confirmation light source 24 emits near-infrared light having a wavelength of 810 nm, which approximates the wavelength of fluorescence generated from indocyanine green.);
 a camera which captures the fluorescence emitted at the second wavelength to obtain a fluorescence image (fig 4, element 21, pages 2-3; a camera 21 capable of detecting near-infrared rays and visible light and captures fluorescence and visible light images);
 an image storage which stores the fluorescence image (fig 4, element 33, pages 2-3; the image storage unit 33 is composed of a near-infrared image storage unit 34 for storing a near-infrared image).
However, Ichiro fails to explicitly teach storing the fluorescence image as a video, a receiver which receives a signal indicating an administration of the fluorescent dye; and a light source controller which turns the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time, so that the video includes a change in a pixel value of the fluorescent image at a timing of the administration of the fluorescent dye.  
Okawa, in the same field of endeavor in the subject of imaging device, a receiver which receives a signal indicating
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will allow well and steady fluorescent observation under an approximate peak fluorescence intensity; and to improve diagnostication, and shorten an observation time period as taught within Okawa in the abstract section.
However, Ichiro in the view of Okawa fails to explicitly teach storing the fluorescence image as a video; and a light source controller which turns the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time, so that the video includes a change in a pixel value of the fluorescent image at a timing of the administration of the fluorescent dye.  
Takeuchi, in the same field of endeavor in the subject of imaging system, teaches a light source controller which turns the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time (para. 0050; the control section 45 is configured to generate, and to output to the light source control section 35, an illumination control signal for causing light according to a set observation mode to be emitted, based on the observation mode set by the observation mode switching switch of the input I/F 44 ).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa to incorporate the teachings of Takeuchi to provide a light source controller. This modification will help in controlling the exposer time to radiation as taught within Takeuchi in paragraph 0046. 
However, Ichiro in the view of Okawa and Takeuchi fails to explicitly teach storing the fluorescence image as a video so that the video includes a change in a pixel value of the fluorescent image at a timing of the administration of the fluorescent dye.  
Nahm, in the same field of endeavor in the subject of medical systems, teaches storing the fluorescence image as a video (para. 0083; a continuous video of the surgical site 2 is recorded by the camera 41 and stored); so that the video includes a change in a pixel value of the fluorescent image at a timing of the administration of the fluorescent dye (fig 5, para. 0093; As a result of the selections made by the surgeon, the signal analysis and processing unit 50 analyzes each selected region 603, 604, 605, 606 on the series of images transmitted to it by the fluorescent camera 41 and charts the mean fluorescent light intensity at those regions over time. This information is then transmitted to the touch screen 52 where it is displayed in a display field 601 as intensity characteristics 607, 608, 609 610.).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa and Takeuchi to incorporate the teachings of Nahm to provide a fluorescence image as a video. This modification will help surgeon to determine the local density distribution of blood at the surgical site based on the fluorescence intensity information, which can help the surgeon to determine the severity of the aneurysm and the supply of blood to the aneurysm as taught within Nahm in paragraph 0086. 

Regarding claim 2, Ichiro teaches an imaging device comprising (figure 1): 
an excitation light source which emits an excitation light for exciting a fluorescent dye
 2Application No.: 16/039,538 Attorney Docket No.: 08360047US Response to Final Office Action of February 8, 2021a visible light source which emits a visible light (page 2, element 22, pages 2-4, The visible light source 22 emits visible light.);
 a camera which captures fluorescence emitted from the fluorescent dye
 an image storage which stores the fluorescence image and the visible light image(fig 4, element 33; page 2-3; The image storage unit 33 is composed of a near-infrared image storage unit 34 for storing a near-infrared image and a visible image storage unit 35 for storing a visible image. Instead of having the near-infrared image storage unit 34 and the visible image storage unit 35, a combined image storage unit for storing an image obtained by synthesizing a visible image and a near-infrared image may be provided)
However, Ichiro fails to explicitly teach storing the image as a video; a receiver which receives a signal indicating the administration of the fluorescent dye; and a light source controller which changes an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time , so that the video includes a change in a brightness of the visible light image at a timing of the administration of the fluorescent dye.
Okawa, in the same field of endeavor in the subject of imaging device, a receiver which receives a signal indicating
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will allow well and steady fluorescent observation under an approximate peak fluorescence intensity; and to improve diagnostication, and shorten an observation time period as taught within Okawa in the abstract section.
However, Ichiro in the view of Okawa fails to explicitly teach storing the fluorescence image as a video; a light source controller which changes an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time, so that the video includes a change in a pixel value of the fluorescent image at a timing of the administration of the fluorescent dye.  
Takeuchi, in the same field of endeavor in the subject of imaging system, teaches a light source controller which changes an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time (paras. 0037-0039; light source is configured to switch to an illuminated state or a non-illuminated state under the control of the light source control section . Moreover, in the illuminated state, the light source generates light at an intensity or in an amount of light according to the control by the light source control section .).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa to incorporate the teachings of Takeuchi to provide a light source controller. This modification will help in controlling the exposer time to radiation as taught within Takeuchi in paragraph 0046. 
However, Ichiro in the view of Okawa and Takeuchi fails to explicitly teach storing the image as a video so that the video includes a change in a brightness of the image at a timing of the administration of the fluorescent dye.  
Nahm, in the same field of endeavor in the subject of medical systems, teaches storing the image as a video (para. 0083; a continuous video of the surgical site 2 is recorded by the camera 41 and stored); so that the video includes a change in a brightness of the image at a timing of the administration of the fluorescent dye (fig 5, para. 0093; As a result of the selections made by the surgeon, the signal analysis and processing unit 50 analyzes each selected region 603, 604, 605, 606 on the series of images transmitted to it by the fluorescent camera 41 and charts the mean fluorescent light intensity at those regions over time. This information is then transmitted to the touch screen 52 where it is displayed in a display field 601 as intensity characteristics 607, 608, 609 610.).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa and Takeuchi to incorporate the teachings of Nahm to provide an image as a video. This modification will help surgeon to determine the local density distribution of blood at the surgical site based on the fluorescence intensity information, which can help the surgeon to determine the severity of the aneurysm and the supply of blood to the aneurysm as taught within Nahm in paragraph 0086. 

Regarding claim 3, Ichiro teaches the imaging device of claim 1, further comprising: a user interface which is manually operable to send the signal (page 2, element 11, unit 11 such as a touch panel).

Regarding claim 4, Ichiro teaches the imaging device of claim 1, however, fails to explicitly teach wherein the signal is received from an injector device which injects the fluorescent.
Okawa, in the same field of endeavor in the subject of imaging device, teaches the signal is received from an injector device which injects the fluorescent (paras. 0020 and 0030; a signal indicating completion of automatic administration is output to the main control unit 21f.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will allow well and steady fluorescent observation under an approximate peak fluorescence intensity; and to improve diagnostication, and shorten an observation time period as taught within Okawa in the abstract section.

Regarding claim 5, Ichiro teaches the imaging device of claim 2, further comprising: a user interface which is manually operable to send the signal (page 2, element 11, touch panel).

Regarding claim 6, Ichiro teaches the imaging device of claim 2, however, fails to explicitly teach wherein the signal is received from an injector device which injects the fluorescent.
Okawa, in the same field of endeavor in the subject of imaging device, teaches the signal is received from an injector device which injects the fluorescent (paras. 0020 and 0030; a signal indicating completion of automatic administration is output to the main control unit 21f.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will allow well and steady fluorescent observation under an approximate peak fluorescence intensity; and to improve diagnostician, and shorten an observation time period as taught within Okawa in the abstract section.
Response to Arguments
Applicant's arguments filed 06/07/2022  have been fully considered but they are not persuasive. Applicant argues that none of the reference cited teach or suggest where a change in illumination of either light source is triggered by administration of the dye. The examiner respectfully disagrees. Okawa teaches outputting a signal indicating completion of automatic administration to the main control as disclosed in paragraph 0030. While Takeuchi teaches a control section that receives an input from the switch of the input I/F unit 44 and output to the light source control section 35, an illumination control signal for causing light according to switching switch of the input I/F to be emitted. Where the input switch is operated by the user and can be turned on when the administration of the dye is complete as disclosed in paragraphs 0049-0050. Therefore, Okawa in the view of Takeuchi teach receiving a signal a signal indicating completion of automatic administration and outputting an illumination control signal for causing light to change in illumination. 
Applicant’s arguments with respect to claimed limitation “video includes a change in pixel value of the image” have been considered but are moot because the new ground of rejection. Nahm et al is used to reject the new limitation.

Applicant's arguments filed 06/07/2022  have been fully considered but they are not persuasive. Applicant argues that the combination of Ichiro and Okawa with Takeuchi or Tanimoto is improper because each reference teaches a different controller system separate from the imaging system. The examiner respectfully disagrees. Ichiro teaches in figure 4 a main control system which comprise different elements such as control section 30, imaging processing unit 31, image storage unit 33, etc. where the main controller is connected to an input unit 11 and a display unit 14. Further, the control unit 30 is connected to an illumination / photographing unit 12 including a camera 21, a visible light source 22, a light source for excitation 23, and a confirmation light source 24 as disclosed in pages 2-3. While Okawa is cited to teaches an automatic administration unit which outputs signals indicating completion of automatic administration to the controller as disclosed in paragraph 0030. Finally, Takeuchi is cited to teaches a control section that receives an input from the switch of the input I/F unit 44 and output to the light source control section 35, an illumination control signal for causing light according to switching switch of the input I/F to be emitted as disclosed in paragraph 0050. The automatic administration unit of Okawa and the control section of Takeuchi are both parts of an imaging system as a whole and properly combined with Ichiro that teaches that main control unit comprise multiple elements and is connected to multiple units of the imaging system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793